Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the SNP A13189 and the species SEQ ID NO:  29 in the reply filed on 16/362310 is acknowledged.
Improper Markush Grouping
Claim 34, 35, 46, and 47  are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 

The Markush grouping of primers selected from those listed in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
The members of the Markush grouping are all nucleic acid primers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct, having different nucleobase sequences and hybridizing to and detecting different target sequences) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited members of the group would function in the same way in the claimed method.  They each hybridize to structurally unique targets and are useful to detect different polymorphic content.   


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 10280461. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the methods claimed in the patent anticipate the instant claims 31-35 38, 39, 40, and 41.
	With regard to claims 36 and 37, the issued method claims do not specify that the primer is in solution or attached to a substrate.  However, issued claims 8 and 9 do specify that the primer is attached to a substrate or in solution, and it would have been prima facie obvious 
 	With regard to claims 42-50, the issued patent claims do not teach a step of transplanting tissue from the transplant donor to the transplant recipient when the SNP is present or absent in both samples.  However, as the method of claims 15-19 is expressly set forth as a method for identifying a transplant donor, it would have been prima facie obvious, following identifying the transplant donor to have then transplanted a tissue in order to achieve the benefit of meeting the need of the recipient in need of transplant.  Although the issued claims does not state the goal of “reducing a risk of acute graft versus host disease” it appears that this outcome would flow naturally from the practice of the method, based on the assertion of the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 31, 32, 33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan et al. (Tissue Antigens, 2013, 81, 291-292, abstract O67).
 	The reference teaches a method which includes determining the presence or absence of a single nucleotide polymorphism in a C4 gene in a transplant donor nucleic acid sample and a donor nucleic acid sample, and matching the transplant donor with the recipient if the nucleic acid content at a SNP is the same. In particular, the reference teaches the Gamma-Type panel of SNP which includes C4 polymorphisms. The reference teaches that the panel can be used to determine if donor/patient pairs share the same original Gamma Block and therefore increase the likelihood of complete haplotype matching.  The reference teaches that in 14 cases Gamma-Type matched donors were identified.  
Therefore, with regard to claim 31, the reference teaches determining the presence or absence of a single nucleotide polymorphism in a C4 gene in a transplant donor and a transplant recipient nucleic acid sample, and matching the donor and recipient if the same genotype is found.  
With regard to claim 32, the reference teaches that 24 SNP were tested to match the transplant and donor.  The reference teaches that these were alleles that are specific for Ancestral haplotypes.  The instant specification teaches assaying a panel of 24 SNP that are specific for the Ancestral haplotypes.  The preponderance of evidence supports that the panel tested in the reference is identical to the panel in the specification, and inherently contained at least 5 different SNP in the C4 gene. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 43, 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (Tissue Antigens, 2013, 81, 291-292, abstract O67).
 	The teachings of Hogan et al. given previously in this office action and fully incorporated here. Additionally, the reference teaches that studies have demonstrated that patients who receive hematopoeitic stem cell (HSC) transplants from human leukocyte antigen (HLA) 
	With regard to claim 42, the reference does not expressly teach transplanting a tissue from the donor to the recipient when the SNP is present or absent in both the donor and recipient nucleic acid sample. However, given the direct teaching in the reference that the matching assay has “significant potential for improving outcome of unrelated HSC transplants” it would have been prima facie obvious to one having ordinary skill in the art to transplant HLA and Gamma-Type matched donor tissue in order to increase the potential to improve outcome for HSC transplant.   
With regard to claim 43, the reference teaches that 24 SNP were tested to match the transplant and donor.  The reference teaches that these were alleles that are specific for Ancestral haplotypes.  The instant specification teaches assaying a panel of 24 SNP that are specific for the Ancestral haplotypes.  The preponderance of evidence supports that the panel tested in the reference is identical to the panel in the specification, and inherently contained at least 5 different SNP in the C4 gene. 
With regard to claim 45, the reference teaches that the assay is a simple PCR-SSP assay, which inherently involves hybridizing a primer to the sample.  Since the hybridizing was used to determine SNP content, this is reasonably interpreted as a “SNP primer.”  
Claims 31, 33, 36, 37, 39, 40, 42, 45, 46, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersdorf et al. ((2007) MHC haplotype matching for unrelated hematopoietic cell transplantation. PLoS Med 4(1): e8. doi:10.1371/journal.pmed.0040008, 10 pages) in view of Delgi-Esposti et al. (Human Immunology 34, 242-252 (1992)),  Alper et al. (Exp Clin Immunogenet 1992 9:58-71),  Chung et al. (Am. J. Hum. Genet. 71:810–822, 2002) and Wu et al. (Cytogenet Genome Res 123:131–141 (2008)).
Petersdorf et al. teaches that MHC haplotype mismatching was associated with a statistically increased risk of sever acute graft versus host disease transplant cases where the donor was an HLA allele-identical unrelated donor (discussion and throughout).  Here, the haplotype was measured by testing for linkage of the HLA alleles themselves.  Petersdorf et al. teach that their results support that idea that the MHC harbors additional genes that encode transplantation antigens, but the reference does not teach matching donor and recipient transplant pairs by determining the presence or absence of SNP in a C4 gene.  
	Delgi-Esposti et al. teaches that it is critical to evaluate MHC associations with disease and transplantation outcome in terms of association with ancestral haplotypes rather than individual alleles (abstract and throughout).  In determining haplotypes, Delgi-Esposti et al. use HLA typing and complement typing including determining C4 allotypes (p. 243).   
	Alper et al. teaches clearly states that "For the selection of MHC-identical sibs, one could type for variants of genes which have nothing directly to do with transplantation, such as those for the complement proteins encoded within the MHC or even for polymorphisms within the unexpressed DNA of the region (p. 62)."  The reference additionally teaches that “A far more rational, economic and directed approach to the problem of the unrelated donor is afforded by considering extended haplotypes.  It has been clearly demonstrated that individuals who are homozygous or heterozygous for the same extended haplotypes have MLR-I reactions in the range of MHC-identical sibs (p. 62).”

	These together do not teach determining the presence or absence of a single nucleotide polymorphism in the C4 gene for determining haplotype. 
	Chung et al. teach a series of novel and improved techniques to determine relative dosages of C4A andC4B in a diploid genome (abstract, throughout).  The reference techniques that include RFLP which is a method that detects single nucleotide polymorphisms since the enzymes cut differentially when different single nucleotides are present at a particular location in the genome.  Wu et al. additionally teach molecular techniques for determining C4 alleles in extended MHC haplotypes, including methods which employ RFLP and primers that specifically span (and therefore detect) defining SNPS (p. 138 and thoroughout).  
	It would have been prima facie obvious to have modified the methods taught by Petersdorff et al. in view of Delgi-Esposti and Alper et al. so as to have employed C4 typing methods taught by Chung et al. or Wu et al., including the RFLP based methods and PCR methods that detect SNP.  This would have been obvious to additionally use these techniques 
	Regarding the preamble of claims 42 and following, the claims suggest that the outcome would naturally flow from the practice of the claimed methods.  Therefore practicing the step that are obvious in view of the combined references accomplishes the intended use set forth in the preamble.  No further steps appear to be required.  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 31, 32, 33, 36, 37, 38, 40, 42-45, 48-49 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 31 and the claims that depend therefrom recite three steps, each of which are capable of being performed in the mind and are abstract ideas that are mental processes.  The “determining” steps could be performed by reviewing data which reports single nucleotide polymorphism content in a donor and recipient sample.  See specification paragraph 22.  The matching also could performed in the mind.  Therefore, the claims recite abstract ideas that are mental processes.  
Claims 42 and the claims that depend therefrom recite a similar abstract idea that is a mental process of “determining” the presence or absence of SNP in a C4 gene.  Furthermore, the claims set forth the natural law that the C4 gene SNP are correlated to reduced risk of acute graft versus host disease in a transplant recipient.  The claim recites a conditional transplanting step “when” the SNP is present or absent in both the donor and recipient samples.  As such, the 
Claims 31, 32, 42, 43, and 44, do not recite any steps in addition to the judicial exceptions, and therefore the judicial exceptions are not integrated into a practical application and they do not include additional steps to amount to significantly more than the judicial exceptions.  The claims are not eligible. 
Claim 33 and 45 requires that determining the presence or absence of a SNP comprises hybridizing a SNP primer to the donor or recipient nucleic acid sample, and this is a step in addition to the judicial exception.   
This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exceptions in any way.  The only steps in addition to the judicial exceptions are presolution data gathering steps necessary to apply or carry out the judicial exceptions. 
Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presolution data gathering steps are recited at such a high level of generality that they do not meaningfully limit the claims.  The simply instruct one practicing the invention to employ well established techniques to determine the content at polymorphic sites.  See specification paragraph 25.  As such, the claims do not contain elements that are sufficient to amount to significantly more than the judicial exceptions, and they are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The instant claims set forth that they are a method for “reducing risk of acute graft versus host disease (aGVHD) in a transplant recipient.  The method includes a step of determining the presence or absence of a single nucleotide polymorphism in a C4 gene in a transplant donor and recipient and transplanting tissue when the SNP is present or absent in both samples.  The claims are inclusive of matching methods where only a single C4 SNP is matched, including methods where no additional matching occurs.  The claims imply that the minimal matching of a single C4 SNP would “reduce” risk of aGVHD.  

Example 5 teaches a retrospective study on 225 unrelated hematopoietic stem cell transplant donor-recipient pairs.  Each individual in the transplant pairs was HLA typed and C4 typed at 23 SNP positions.  A C4-type mismatch occurred when only one of the 23 SNP positions was different among donor and recipient (p. 33).  The study found that HLA mismatched pairs are more likely to be C4 mismatched as well (Table 3).  And that C4 matching in the HLA matched pairs reduced the risk of severe aGVHD and chronic GVHD.  
These examples are contrasted with the scope of the instant claims, where the claims assert that testing a single C4 SNP in any possible tissue type matching situation, patient samples may be matched and risk of aGVHD may be reduced.  
There is no evidence to support that a single SNP matching would be sufficient to reduce risk of aGVHD in hematopoetic stem cell recipients.  
Furthermore, available evidence in the post filing date art highlights the extremely high level of unpredictability as to whether or not C4 genotype matching will improve transplantation outcomes or reduce risk of aGVHD.  

Clancey et al. (Biol Blood Marrow Transplant 25(2019)891-898) teaches that matching 25 SNP from the C4 gene was not associated with clinical outcome, including aGVHD.  
 	Askar et al. (Biol Blood Marrow Transplant.  25(2019)664-672) teaches that there was no association between C4 SNP mismatches and incidence of GVHD (abstract and throughout).  
	It is impossible to determine, based on available evidence, whether the benefit observed in the instant specification was population specific or assay specific. 
	In order to practice the claims and achieve the recited outcome of “reducing risk” of aGVHD an enormous amount of experimentation would be required, including studies where different numbers of C4 SNP are attempted to be matched and outcomes are observed.  Furthermore analysis would have to be carried out to determine if C4 matching alone would reduce risk of disease or even be sufficient to determine matching for patient and donor.  Each of these experimentations would take place in what is documented to be a highly unpredictable technology area, and where success at identifying the parameters and patients in which the method would function is not guaranteed.  The post filing date art evidences three different attempts to demonstrate an association between C4 genotype and aGVHD risk in HLA matched donor recipient pairs and failed. 
	Thus, having carefully considered the scope of the claims, the teachings in the specification, the high level of unpredictability in the art, and experimentation necessary to 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634